Citation Nr: 0708916	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right nasal pterygium.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
otitis externa.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for a cardiac disorder.

7.  Entitlement to service connection for a pulmonary 
disorder.

8.  Entitlement to an increased (compensable) evaluation for 
the right pleurisy disability, currently evaluated as zero 
percent disabling.


REPRESENTATION

Appellant represented by:	To Be Determined


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from May 1951 to May 
1953.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appellant's claim for service connection for hearing loss 
was denied in a November 1987 Board decision.  That November 
1987 Board decision represents the last final action on the 
merits.  Glynn v. Brown, 6 Vet. App. 523 (1994).  This Board 
decision also represents the last final decision on any basis 
as to the issue of service connection for hearing loss.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Therefore, the 
hearing loss issue on appeal is as listed on the title page.

The RO did not treat the current claim for service connection 
for hearing loss as one that had been previously denied.  
Nonetheless, a comprehensive discussion of the question of 
new and material evidence must be undertaken in order to put 
the hearing loss issue in the proper legal posture.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  As the RO did not 
expressly analyze the hearing loss issue in terms of the need 
for new and material evidence, the Board is required to 
initially determine whether the claimant would be prejudiced 
by the Board's considering subissues and arguments or 
applying statutes, regulations, or judicial analyses which 
may have not been considered by the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board finds that appellant would 
be prejudiced by the Board's consideration of such subissues 
and additional regulations and therefore that issue will be 
remanded for additional development as directed below.

In addition, there is another problem with the record.  The 
Appointment of Veterans Service Organization As Claimant's 
Representative (VA Form 21-22) in the claims file is dated in 
July 1989, and it lists the New Jersey Department of Military 
and Veterans' Affairs as the appellant's representative.  
However, the appellant has been residing in Puerto Rico for 
over ten years and the rating action on appeal was issued by 
the RO there.  While notice of the Statement of the Case was 
sent to the New Jersey Department of Military and Veterans' 
Affairs, the claims file was not reviewed by anyone from that 
organization before it was sent to the Board.  As the 
appellant - as a practical matter - is currently without 
representation, the AMC/RO should inform him while the case 
is in REMAND status that he can represent himself, appoint an 
accredited veterans' service organization, or appoint a 
private attorney.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant is seeking to reopen his claims of entitlement 
to service connection for bilateral hearing loss, a nasal 
pterygium, otitis externa and sinusitis.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that VA's 
duty to notify a claimant seeking to reopen a claim included 
advising the claimant of the evidence and information needed 
to reopen the claim and notifying the claimant of the 
evidence and information needed to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court further held that VA must, in the context of a 
claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  As no such notice has been provided to the veteran, 
his new and material evidence claims for service connection 
for bilateral hearing loss, a nasal pterygium, otitis externa 
and sinusitis must be remanded.

The evidence of record indicates that the appellant has been 
in receipt of Social Security Administration (SSA) benefits.  
The appellant claimed that he had been unable to work due to 
conditions that included diabetes and heart problems as of 
December 1988.  However, all of the records associated with 
the original grant of such benefits as of October 1989 have 
not been associated with the claims file.  Such federal 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, the medical records from 
the SSA pertaining to the original award of disability 
benefits claimed as of December 1988, and any medical records 
pertaining to any continuing award of benefits should be 
requested and associated with the claims file.

The appellant is currently service-connected for one 
disability that is related to the pulmonary/respiratory 
system, namely, right pleurisy of the chronic fibrous type.  
The appellant is also currently diagnosed with other 
pulmonary conditions, including chronic obstructive pulmonary 
disease (COPD) and chronic persistent bronchial asthma.  The 
2004 VA pulmonary function tests yielded a FEV-1/FVC ratio of 
79 percent and the chest x-ray results from April 2004 were 
consistent with COPD.  

Since the appellant's most recent VA examination in March 
2004, the regulations pertaining to the evaluation of 
respiratory conditions were amended, effective October 6, 
2006.  See 71 Fed. Reg. 52457-52460 (2006) (presently 
codified at 38 C.F.R. § 4.96 (2006)).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the  
Secretary did so.  But see VAOPGCPREC 7-2003 (Nov. 19, 2003), 
pointing out that the United States Court of Appeals for the 
Federal Circuit - in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) - overruled Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991), to the extent that Karnas conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas, and the prior version may 
be applied, if more favorable, to periods preceding and 
following the change.  See also VAOGCPREC 3- 2000 (Apr. 10, 
2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

This change in the regulations does not alter any of the 
specific criteria listed in, for example, Diagnostic Code 
6845, chronic pleural effusion or fibrosis.  Rather, the new 
regulations affect how the evaluation criteria are applied, 
including when a pulmonary function test (PFT) is required to 
evaluate the disability, when to apply pre-bronchodilator 
values for rating purposes, and which PFT result to use (FEV-
1 versus FEV-1/FVC versus DLCO (SB)) when the level of 
evaluation would differ depending on the test used.  In the 
present case, under the new regulations, an FEV-1/FVC ratio 
of 71 to 80 percent warrants a 10 percent evaluation.  Such 
findings were generated during the 2004 VA pulmonary function 
testing (79 percent).  However, the March 2004 VA examiner 
did not state what percentage of the veteran's current 
pulmonary/respiratory symptomatology was due solely to the 
service-connected residuals of pleurisy.  In order to clarify 
this matter, further evidentiary development is required.

Furthermore, it appears that the issue of entitlement to 
secondary service connection for a pulmonary disorder as due 
to the appellant's service-connected pleurisy disability or, 
in the alternative, by way of aggravation, has been raised.  
When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Judicial interpretation of the matter of secondary 
service connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.   Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  There is 
no indication that the RO considered any application of the 
Allen decision to the question of whether the appellant's 
service-connected right chronic fibrous pleurisy disability 
is etiologically related to any other current 
pulmonary/respiratory pathology, including COPD or bronchial 
asthma.  Further development of the medical evidence and 
adjudication on this basis are therefore indicated.

Review of the evidence of record indicates that the 
appellant's service separation examination in 1953 included a 
notation that the appellant had a history of asthma in 
childhood and one attack of sinusitis.  A veteran is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service and was not 
aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that asthma preexisted the 
appellant's entry into active military service in May 1951.  
The RO did not determine whether or not the claimed asthma or 
the COPD shown in the post-service medical records is related 
to such a pre-existing condition.  The RO also has not 
determined whether, if that condition did preexist service, 
there is clear and unmistakable evidence that the pre-
existing disorder was not aggravated to a permanent degree in 
service beyond that which would be due to the natural 
progression of the condition.  

The RO never obtained a medical opinion on these questions.  
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Readjudication on remand should reflect consideration of this 
theory, as well as all other applicable theories and 
Diagnostic Codes.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The RO should provide the appellant 
with the opportunity to designate an 
accredited representative.  The RO must 
send the appellant a VA Form 21-22 and 
inform him that he can represent himself, 
appoint an accredited veterans' service 
organization, or appoint a private 
attorney.

2.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

3.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
the four new and material evidence claims 
on appeal as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claims for the benefits sought 
by the appellant.  He should also be told 
to provide any evidence in his possession 
pertinent to each claim.  38 C.F.R. 
§ 3.159 (2006).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for bilateral hearing loss, as 
well as what evidence would substantiate 
his petition to reopen his claims of 
entitlement to service connection for a 
right nasal pterygium, otitis externa and 
sinusitis.

4.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed conditions 
since his separation from service, and 
secure all available relevant reports not 
already of record from those sources.  To 
the extent there is an attempt to obtain 
any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The veteran and his 
representative, if any, should also be 
informed of the negative results and be 
given opportunity to secure the records.

5.  The AMC/RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
Administrative Law Judge (ALJ) decision, 
as well as copies of all of the medical 
records upon which any decision 
concerning the appellant's original (as 
of October 1989) grant of benefits and 
subsequent or continuing entitlement to 
benefits was based.  All of these records 
are to be associated with the claims 
file.

6.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

7.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

8.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003), Allen v. 
Brown, 7 Vet. App. 439(1995), all 
pertinent versions of the regulations and 
all applicable Diagnostic Codes.  If it 
is determined that new and material 
evidence has been submitted to reopen any 
one of those claims in question, the 
AMC/RO should consider arranging for 
appropriate VA medical examinations.  

9.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to each one of the various issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


